Citation Nr: 1631994	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling from August 9, 2010 to August 23, 2010 and since March 1, 2011, with a 100 percent rating from August 24, 2010 to February 28, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to July 1971, with service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In this rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating prior to August 24, 2010 and a 100 percent rating from August 24, 2010 due to inpatient treatment for PTSD.  A February 2011 rating decision then assigned a 50 percent rating effective March 1, 2011, the date the Veteran was released from his inpatient treatment for PTSD.     

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2010 statement, the Veteran asserts that he is unable to maintain gainful employment due to his medical and psychiatric issues.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

This appeal was remanded by the Board in December 2013.  For the reasons explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of ongoing VA treatment.  The claims file reveals that he received VA treatment in 2015 and 2016.  However, records of his VA treatment have not been associated with the claims file since December 2013.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  As such, a remand is required in order to obtain VA treatment records dated since December 2013. 

Moreover, review of the claims file reveals that the Veteran has applied for Social Security Administration (SSA) disability benefits.  Such records should be sought upon remand.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).   

Finally, the Veteran's TDIU claim should also be developed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate notice of how to substantiate a claim for a TDIU.

2.  Associate all VA treatment dated since December 2013 with the claims file. 

3.  Request the Veteran's Social Security Administration records.  If records are unavailable, a negative response must be associated with the claims file.  

4.  Then, after taking any additional development deemed necessary, adjudicate the TDIU claim and readjudicate the claim for a higher rating for PTSD.  If the benefits sought on appeal remain denied, the Veteran must be furnished a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

